Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 21-40  are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 21 and 22, describing configuring a subset of hardware resources according to sorting of machine learning models and corresponding configurations that exhibit the minimal execution time based on determination of the minimal execution time of a configuration of hardware resources for each of a plurality of machine learning models. The closest reference Sparks teaches evaluating the quality of each machine learning model and determining the number of workers for parallel evaluation, but does not expressly teach the above subject matter.  Dependent claims are allowed for at least the same reason.
  
Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

/LI WU CHANG/Primary Examiner, Art Unit 2124